DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 1 states the claim is directed to “A spinal fusion instrument adaptor…” and presides to disclose limitations directed “the spinal fusion instrument.” It is unclear if the claim is directed to just the adaptor or both the adaptor and the instrument. Claims 2 and 3 only include limitations directed to the instrument and it is unclear if the claim requires any of the limitations since the preamble is only directed to the adaptor. For compact prosecution purposes the claims will be treated as requiring the instrument along with the adaptor but the claim should be amended to clarify if claims 1-3 require the instrument or claims 2-3 should depend from claim 4 if claim 1 is only intending the adaptor to be positively claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al. (US Patent 8,888,827).
With respect to claim 1, Harper et al. discloses a spinal fusion instrument adapter (See fig 17 and 18 below) to be joined to a spinal fusion instrument, the spinal fusion instrument (Fig 17, 4 and 10) including: a bone engagement member (fig 18, 4) including a distal end portion (fig 1, 18) to be engaged with a bone and a proximal end portion (Fig 1, 16) that includes, as at least a part thereof, a spherical surface (fig 1, 22); and a head portion configured to hold the proximal end portion of the bone engagement member, such that the bone engagement member is swingable three dimensionally with respect to a position of the proximal end portion, the bone engagement member including an engaged portion (fig 18, 112) that is open at a proximal end side of the proximal end portion, the head portion including an inner wall demarcating an accommodating portion (see fig 17 below) in which the proximal end portion of the bone engagement member is accommodatable between a lower end portion and an upper end portion of the head portion (fig 17), the head portion being configured to accommodate the bone engagement member in the accommodating portion, such that the distal end portion of the bone engagement member is exposed from the lower end portion of the head portion (fig 17), the spinal fusion instrument adapter (Fig 17, 8) comprising: an engaging portion (Fig 18, 110) protruding downward to engage with the engaged portion; and a 
With respect to claim 4, Harper et al. discloses a spinal fusion system comprising: a spinal fusion instrument (Fig 17, 4 and 10); and a spinal fusion instrument adapter (fig 17, 8), wherein the spinal fusion instrument includes: a bone engagement member (fig 18, 4) including a distal end portion (fig 1, 18) to be engaged with a bone and a proximal end portion (Fig 1, 16) that includes, as at least a part thereof, a spherical surface (fig 1, 22); and a head portion configured to hold the proximal end portion of the bone engagement member, such that the bone engagement member is swingable three dimensionally with respect to a position of the proximal end portion, the bone engagement member including an engaged portion (fig 18, 112) that is open at a proximal end side of the proximal end portion, the head portion including an inner wall demarcating an accommodating portion (see fig 17 below) in which the proximal end portion of the bone engagement member is accommodatable between a lower end portion and an upper end portion of the head portion (fig 17), the head portion being configured to accommodate the bone engagement member in the accommodating portion, such that the distal end portion of the bone engagement member is exposed from the lower end portion of the head portion (fig 17), the spinal fusion instrument adapter (Fig 17, 8) includes: an engaging portion (Fig 18, 110) protruding downward to engage with the engaged portion; and a restricting portion extending upward from the engaging portion and configured to, in a state where the engaging portion engages with the engaged portion of the bone engagement member in the accommodating portion of the head portion, directly or indirectly contacts the inner wall of the head portion to restrict the three dimensional swinging motion of the bone engagement member (col. 10, ll. 45-48), which is integrated with the spinal fusion instrument adapter.

    PNG
    media_image1.png
    776
    578
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070288004 A1 discloses a spinal fusion instrument with an adaptor that restricts polyaxial motion of a bone engagement member
US 9198695 B2 discloses a spinal fusion instrument with a pressing member
US 9439681 B2 discloses a spinal fusion instrument with an adaptor that restricts polyaxial motion of a bone engagement member in particularly figure 8B
US 6964666 B2 discloses a spinal fusion instrument with an adaptor that restricts polyaxial motion of a bone engagement member
US 10548640 B2 discloses a spinal fusion instrument with an adaptor that restricts polyaxial motion of a bone engagement member
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773